Citation Nr: 1753646	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for right foot corn.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for depressive disorder.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for tinea versicolor.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1979 and September 1981 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was most recently before the Board in August 2016 the above-noted issues were remanded for additional development.  The case has now been returned for further appellate review.  

The issues of entitlement to increased ratings for a right foot corn and depression are decided in the decision below and the remaining claims are addressed in the REMAND that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  The competent evidence of record shows the Veteran's service-connected right foot corn is tender.  

2.  During the entire period of the claim, the Veteran's depression has been manifested by social and occupational impairment that most nearly approximates reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for right foot corn have been met throughout the claim period  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.118, Codes 7801 to 7805 (2017).

2.  The criteria for a rating in excess of 50 percent for depression have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Veteran has been afforded appropriate notice of what is required to substantiate his claim for higher disability ratings in letters mailed in January 2011, February 2016, and August 2017.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected disabilities.  He has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities decided herein.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

Increased Rating for Right Foot Corn

The Veteran initiated a claim for service connection for his right foot corn in August 2007, and by way of an October 2008 rating decision, the RO granted service connection, and assigned noncompensable rating.  The Veteran disagreed with the assigned rating, and initiated the following appeal.  

The Veteran's right foot corn was analogously rated by the RO under 38 C.F.R. § 4.71(a), Diagnostic Code 5283, which is a code used to evaluate the malunion or nonunion of tarsal or metatarsal bones.  However, in the course of the Veteran's most recent VA examination, the examiner stated the Veteran's foot corn (callus) is a skin disability, which neither impacts nor involves the joints of the feet.  As such, the Board finds this disability is more appropriately rated analogously under the scars rating criteria.  

Briefly, the Board notes the criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  No such request has been made in this case.  The Board notes that the 'new' rating criteria can be applied only as of the effective date, however.  See VAOPGCPREC 3-2000.  Nonetheless, the Board finds a 10 percent rating was warranted under the historic criteria in effect at the time the Veteran initiated his claim.  

Under both the historical and current scars rating criteria, scars, other than on the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating if the area or areas affected are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

As will be explained further below, these Diagnostic Codes would not apply in this case, because the Veteran's right foot corn measures .5 centimeters by .75 centimeters.  Therefore a compensable rating is not applicable under these Codes, because his disability has a square centimeter area which is much less than required for a 10 percent rating under these Codes. 

Under the 'old' Diagnostic Code 7804, a 10 percent rating is authorized for scars that were tender.  38 C.F.R. § 4.118, Code 7804.

Under the current Diagnostic Code 7804, a 10 percent rating may also be assigned for one or two scars that are unstable or painful.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Briefly, the Board observes the Veteran underwent VA examinations to assess his right foot corn in July 2008 and more recently in January 2017.  During each of these examinations the Veteran reported experiencing localized tenderness and pain, which was exacerbated by walking, standing and wearing dress shoes.  In the course of his most recent VA examination, the examiner stated the Veteran's right foot corn measured .5 centimeters by .75 centimeters.

In addition, through numerous correspondence throughout the appeal period, and during his May 2016 Board hearing, the Veteran has continuously reported his right foot corn is painful.  The Veteran has also reported that he requires pedicures regularly to remove his right foot corn.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).  In this respect, the Board finds the Veteran's own reports of pain to be most probative, as the Veteran is indeed the only person truly capable of such observation.  Moreover, the Board finds no reason to doubt his veracity.  In sum, the evidence showing the Veteran has experienced pain at the site of his right foot corn is at least in equipoise with the evidence showing his corn was non-tender; therefore, the Board has afforded the Veteran the benefit of reasonable doubt, and finds a 10 percent rating is warranted throughout the period of this appeal.  

The evidence does not indicate the Veteran's right foot corn warrants a compensable rating under either the deep or non-linear scar criteria, and the Veteran has not disputed this fact.  As noted above, even assuming his disability was comparable to either a deep or non-linear scar, a compensable rating would not be warranted under those Codes, because the square centimeter area affected by his callus is much less than required for a 10 percent rating under those Codes.  Therefore, a compensable evaluation under Diagnostic Code 7801 or 7802 is not warranted.  Additionally, the evidence does not show more than two-service connected scars or corns.  Although the Veteran has reported that he regularly obtains foot pedicures to remove his callus, there is no indication in the record that his callus results in unstable skin covering.  Therefore, a higher evaluation is also not warranted under Diagnostic Code 7804.  The Board has also considered whether a higher rating could be assigned by analogously evaluating his disability as a skin disease such as dermatitis or eczema under Diagnostic Code 7806; however, a rating in excess of 10 percent is warranted under that Code when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  This is simply not the case in this instance.  For these reasons, the Board finds that a rating in excess of 10 percent for the service-connected right foot corn is not warranted for any portion of the period on appeal.

Increased Rating for Depression

In his August 2007 claim the Veteran also sought service connection for depression, and by way of the October 2008 rating decision, the RO granted service connection, and assigned a 10 percent rating.  The Veteran disagreed with the assigned rating, and initiated the following appeal.  During his May 2016 Board hearing the Veteran stated he felt his disability should be rated as 30 percent disabling.  Thereafter, in an August 2017 rating decision, a 50 percent rating was assigned throughout the entire claim period.  In that rating decision the Veteran was notified that his appeal would continue unless he expressed satisfaction with that decision.  To date, the Veteran has not indicated he is satisfied with the assigned 50 percent rating, and as such, the Board will address entitlement to a rating in excess of 50 percent at this time.  

The Veteran's depression is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50


Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9433.

The evidence considered in determining the level of impairment under the Rating Schedule for dysthymic disorder is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning (GAF) score of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

Here, the Board notes at the outset that the Veteran underwent a VA examination in July 2008, at which time the examiner assigned a GAF score of 70.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

In the course of the claim period, the Veteran has received both private treatment and outpatient treatment at several VA medical centers, including the Palo Alto, Washington, and Atlanta VAMCs.  In addition, the Veteran has also received outpatient mental health services and medications at the Joel Lawrence Army Hospital.  Finally, the Veteran also reported a consistent disability picture during his May 2016 Board hearing.  

In sum, the manifestations of the depressive disorder throughout the pendency of the claim have been described as mild to moderate symptoms resulting in no more than reduced reliability and productivity of work performance, with occasional social impairment.  The Veteran experiences a mild to moderate depressed mood, as well as anxiety several times a week.  He also endorsed mild problems with concentration, difficulty understanding complex commands, and memory deficiencies.  Additionally, the Veteran has reported mood disturbances, as well as chronic sleep impairments.  In sum, these symptoms warranted the assignment of a 50 percent rating in the August 2017 rating decision. 

Although the Veteran was placed on administrative leave as a result of his reported behavior problems, the evidence does not show he has ever expressed homicidal or suicidal ideations.  Further, there is no evidence of delusions, hallucinations, or grossly inappropriate behavior noted.  His speech has been consistently normal, and the Veteran has exhibited good impulse control.  The Veteran is also able to perform activities of daily living and has always been oriented to person, time, and place.  Additionally, while the Veteran endorsed some mild concentration/memory impairments, there is no indication that his memory was so impaired that he forgot names of close relatives, his own occupation, or his own name.  There has been some evidence of social impairments, but generally the Veteran appears to have a good social network.  Specifically, the Veteran has reported a good relationship with his current wife, and also stated he attends social activities and has a large group of friends.  Further, the Veteran attends his local church regularly.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the deficiencies in most areas or total impairment, required for a 70 or 100 percent rating at any time during the period of the claim.  Accordingly, the claim must be denied.



Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence neither shows entitlement to an evaluation in excess of the ratings presently assigned, nor entitlement to separate disability ratings.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disabilities, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for these claims.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A 10 percent schedular rating, but no higher, for right foot corn is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for depression is denied. 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claims are decided.  
Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Increased Rating

As noted in the Board's August 2016 remand, the Veteran has reported frequent exacerbations of his tinea versicolor disability.  During his most recent January 2017 VA examination the Veteran again reported experiencing outbreaks of pruritic rashes that affect his arms, back, legs, and chest/axillary regions nearly every week; however, the examiner only noted a few small hypopigmented macular lesions on his arms, chest and legs during examination.  She found his disability affected roughly 5 to less than 20 percent of his total body area, and none of his exposed areas.  When a disease consists of active and inactive stages during which the condition improves, VA must provide for the conduct of an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board finds that an additional VA examination, during a flare-up, is needed to properly evaluate the Veteran's disability.  

 Service Connection Claims

Next, the Board notes the above-noted service connection claims were remanded in January 2017 in order to obtain a comprehensive VA examination and medical opinion addressing the etiology of the Veteran's claimed right knee and low back disabilities.  The Veteran subsequently underwent VA examinations in January 2017.  For the reasons stated below, the Board finds the examinations and medical opinions provided are insufficient.  

Initially, the examiner found no evidence of a right knee disability on examination; however, x-rays conducted in conjunction with that examination revealed degenerative arthritis, and the Veteran's private treatment records from Dr. Thomas Moore show he has been diagnosed with right knee patellofemoral pain syndrome and iliotibial band syndrome.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The examiner then found the Veteran's right knee and low back disabilities were less likely than not incurred in or caused by an event or injury in service.  Here, the examiner indicated the Veteran's examinations were normal or near normal, his x-rays showed minimal degenerative joint disease consistent with his age, and the function of his knee and back were intact, as the Veteran exercises several times a week.  The examiner in no way explained how or why these facts lead to his conclusion that the Veteran's disabilities were not incurred in service.  In addition, the examiner appears to have ignored the Veteran's reports of ongoing back and knee problems for many years. 

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, new examinations must be obtained at this time from a qualified physician.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); 1see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran a VA examination by a physician with sufficient expertise to fully assess the severity of the Veteran's service-connected tinea versicolor disability during an active outbreak if possible.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3. Then, afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise, who have not previously examined this Veteran, to address the etiology of the Veteran's claimed right knee and lumbar spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the appropriate examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current right knee and lumbar spine disabilities, to specifically include degenerative arthritis, iliotibial band syndrome, and patellofemoral pain syndrome originated during his periods of active service or were permanently worsened during his periods of active service. 


The examiner(s) must provide a complete rationale for all proffered opinions.  The examiner(s) must discuss and consider the Veteran's competent lay statements. 

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


